Citation Nr: 0604578	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  98-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

This appeal arises from rating decisions of the Atlanta, 
Georgia Regional Office (RO).

By rating decision in June 2005, service connection for a low 
back disability was granted; accordingly, this issue is no 
longer on appeal before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from PTSD that is 
attributable to the verified fire-related stressor event in 
Korea.

3.  The veteran does not currently suffer from a neck 
disability to include degenerative disc disease or arthritis 
that was manifest in service, that was manifest within the 
initial post service year, or that is related to disease or 
injury during service.


CONCLUSIONS OF LAW

1.  The veteran has PTSD that was incurred in active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§3.303, 
3.304(f) (2005).

2.  A neck disability was not incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records from March 1973 reveal that the 
veteran was treated for burns of the hand.  An April 1973 
report shows that the veteran had been hospitalized in Korea 
because he reportedly had been harassed.  The veteran had 
become quite suspicious after his tent had caught fire during 
a field exercise while the veteran had been asleep.  He had 
been slightly burned.  

In April 1974, the veteran was hospitalized after being hit 
in the back by a barrel of an eight inch howitzer on the day 
of admission.  He had been knocked forward and was admitted 
with acute back pain.  Past history was noncontributory.  On 
examination, there was acute low back pain.  There was 
tenderness over the thoracic and lumbosacral segments of the 
spine.  X-rays revealed no evidence of an acute fracture.  
The veteran was discharged back to duty at the end of the 
month.  The discharge diagnosis was an acute contusion of the 
lumbar area with no nerve or artery involvement.

The veteran was treated in May 1974 for a low back strain.

X-rays of the neck in May 1974 were interpreted as being 
normal.

In October 1974, the veteran complained of stiffness of the 
back, neck, legs, and sides after playing football.  A 
physical therapy note of the same day reported generalized 
pain of the entire body.  

On the separation examination in April 1975, the veteran 
complained of chronic neck pain.  An orthopedic consultation 
was negative.

Medical history as reported by the veteran in April 1996 was 
negative for recurrent neck pain.

A March 1997 private treatment note indicates that when 
picking up a hog, the veteran had felt a pop from the neck to 
the lower back.

VA x-rays of the neck in November 1997 were interpreted as 
showing arthritis with displacement of C5-C6 and 
straightening of the normal lordotic curvature.  

A July 1997 statement indicates that the veteran had been 
involved in a worker's compensation accident.  Since that 
time, the veteran had had neck pain.

On VA examination in February 1998, the diagnoses included 
cervical nerve root irritation bilaterally.

A September 1998 Social Security Administration (SSA) 
decision determined that the veteran was disabled for SSA 
purposes for disorders to include disc disease, borderline 
stenosis, and nerve root impairment of the neck.

An October 1998 VA medical record shows that a C5-C6 
discectomy and fusion were performed.

In October 1999, the veteran filed a claim of service 
connection for PTSD based on a reported stressor episode of 
having been burned in a tent in Korea during service.  When 
the veteran awoke, he reported that the tent, his sleeping 
bag, and his body were on fire.  

The veteran testified in March 2000 that he injured his back 
in service when an eight inch howitzer struck him knocking 
him down; that he was hurting all over in October 1974 when 
he was tackled from behind while playing football; and that 
he had suffered from back pain over the years prior to 
hurting his back in the meat cutting industry in 1997.

On VA examination in December 2000, it was concluded that 
although the veteran complained of neck pain on service 
separation, no diagnosis of neck disability had been made.  
There was no further documentation of neck complaints until 
1997 following a work injury that led to disc disease and 
surgery.  It was opined that it was more likely that the 
cause of current neck disability was the 1997 injury and it 
would be speculative to relate a current disability to 
service. 

VA outpatient treatment records from the early 2000s show 
that the veteran received ongoing mental health care 
treatment for disorders to include PTSD, not related to 
combat, but in connection with a fire-related accident 
involving his tent.  It was noted that memories related to 
this stressor event caused continuous PTSD related symptoms.

In June 2003, the veteran indicated that there were no 
medical records from 1975 until 1997 relative to the neck as 
he could not afford medical treatment and he had used over 
the counter medications.  

On VA psychiatric examination in June 2003, the examiner 
found that the veteran's overall symptoms were not severe or 
intense enough to warrant a diagnosis of PTSD.  

On VA orthopedic examination in June 2003, the examiner 
concluded that the veteran's neck was injured during service 
and that the inservice injury more likely than not set the 
stage for additional injury.  Thus, it was more likely than 
not that the 1997 work place accident resulted from the fact 
that the veteran had a weakened back as he was not as agile 
in getting out of the way of a pig carcass.  

An April 2005 VA mental health note indicates that the 
veteran remained in treatment for continuing PTSD symptoms 
resulting from the stressor of having his hands on fire in 
service.  The assessment was PTSD.

On VA psychiatric examination in May 2005, it was noted that 
the veteran's claims folder was reviewed.  Chronic PTSD was 
diagnosed as the veteran met the criteria for this disorder 
associated with the tent fire in Korea.  It was noted that 
the veteran had not met the diagnostic criteria for PTSD on 
VA examination in June 2003; however, the veteran currently 
endorsed more PTSD symptoms and this finding was consistent 
with the veteran's complaint that PTSD was growing worse.  It 
was also noted that the examiner in 2003 used a different 
scoring rule which also might account for the difference.  
The current diagnosis of PTSD was also consistent with the 
diagnosis of his treating VA mental health providers.  

On VA orthopedic examination in May 2005, it was noted that 
the veteran had a history of neck pain that was consistent 
with arthritis.  The examiner opined that it was difficult to 
relate current neck disability with an injury during service 
as the service medical records did not include a history of a 
significant neck injury.  It was also noted that neck 
arthritis was a disease that accumulated over many years of 
usage and loading of the spine.  Furthermore, neck problems 
became increasingly manifest after the veteran was injured as 
a meat cutter in 1997 which led to the fusion of the cervical 
spine.  The examiner concluded that there was no compelling 
evidence to correlate current neck disability with the injury 
sustained during service.


Service connection for PTSD

A claim of entitlement to service connection for PTSD 
requires (1) medical evidence diagnosing PTSD in accordance 
with the Diagnostic and Statistical Manual of Mental 
Disorders - Fourth Edition, (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and (3) credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f); 
4.125(a) (2005).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the veteran did not engage in combat with the enemy, or if 
the veteran in fact did engage in combat with the enemy but 
the claimed stressor is not related to such combat, then the 
veteran's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor. Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as the result of a 
traumatic experience he  endured while serving in Korea.  He 
has stated that while on a field exercise, his tent was set 
on fire resulting in burns of the hands.  A review of the 
service medical records show that the veteran was treated in 
March 1973 for burns of the hand after his tent had caught 
fire during a field exercise.  

Although the veteran did not receive an award indicative of 
his participation in combat, the Board finds that the service 
medical records unequivocally substantiate that the veteran's 
claimed in-service fire-related stressor actually occurred.  
See Suozzi and Pentecost.  

In October 1999, the veteran filed the instant claim of 
service connection for PTSD.  VA mental health care records 
demonstrate that the veteran has been receiving treatment for 
PTSD that was not based on combat but was in connection with 
the fire-related accident involving his tent during service.  
Outpatient records, as recently as April 2005, continue to 
reflect that the veteran's memories of this stressor event 
caused continuous PTSD symptoms.  

The veteran has received two VA psychiatric examinations.  
Each examination reached a different conclusion.  In June 
2003, the examiner concluded that the veteran's overall 
symptoms were not severe or intense enough to warrant a 
diagnosis of PTSD.  Conversely, the VA examiner in May 2005, 
upon noting the 2003 examination report, indicated that the 
veteran currently endorsed more PTSD symptoms which was 
consistent with the veteran's report that his PTSD had grown 
worse.  The examiner further noted that the examiner in June 
2003 had used a different scoring scale and it was emphasized 
that the May 2005 report was consistent with the veteran's 
ongoing VA mental health treatment.  The examiner in May 2005 
concluded that the veteran suffered from chronic PTSD based 
on the fire-related incident in service.  

The Board finds the May 2005 VA opinion to be well reasoned 
and solidly based on the entire evidence of record.  As a 
result, this opinion is deemed to be both credible and 
persuasive.  Based on the May 2005 VA examination report and 
the allied VA outpatient mental health records, the Board 
concludes that the claim of service connection for PTSD is 
supported by the evidence of record.

The Board also acknowledges the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2005)).  The Act imposes 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  As the service connection issue on appeal is being 
granted in full, the Board finds no prejudice has resulted to 
the veteran's due process rights regardless of whether there 
have been any deficiencies in the development of this issue 
in terms of adjudicative compliance with the VCAA. 


Service connection for a neck disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

With regard to the claim for a neck disability, the service 
medical records show that the veteran injured his low back in 
April 1974 when he was hit in the back by an eight inch 
howitzer.  Following hospitalization, the discharge diagnosis 
in April 1974 was an acute contusion of the low back.  Neck 
x-rays in May 1974 were normal.  The veteran was treated in 
October 1974 for stiffness of various joints to include the 
neck after playing football; however, he reported generalized 
pain of the entire body later that same day.  On separation 
from service in April 1975, the veteran complained of neck 
pain, but examination was negative.  

The Board notes that in the case of Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), the Court determined that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  In the instant 
claim, as the service medical records only showed the 
presence of neck pain, without a diagnosed underlying 
disability, the Board finds that the evidence does not 
demonstrate the presence of a chronic neck disability during 
service.

Following service, the medical record is silent from 1975 
until the late 1990s when the veteran hurt his neck in a work 
related accident in March 1997.  The veteran has indicated in 
writing that he did not receive medical treatment for 
disability of the neck between service and 1997.  He did 
indicate that he had self-medicated for pain.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The first post service medical evidence of a chronic neck 
disability is found in March 1997 when the veteran reported 
having suffered an industrial injury.  The resolution of this 
case will hinge on whether there is adequate medical evidence 
of a nexus between current neck disability and the veteran's 
service.  The Board has the duty to assess the credibility 
and weight to be given the evidence relative to this issue.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  
There are three medical opinions with regard to the veteran's 
claim.  

A VA examiner in December 2000 concluded that no diagnosis of 
neck disability had been made in service and opined that it 
was more likely that a current neck disability was caused by 
the industrial accident in 1997.  It was further noted that 
any nexus to service would merely be resorting to 
speculation.

In May 2005, a VA examiner opined that there was no 
compelling evidence to correlate a current neck disability 
with service as the service medical records did not include a 
history of a significant neck injury.  It was noted that 
arthritis was a disease that accumulated over any years of 
usage, and was further noted that the veteran's neck problems 
had become increasingly manifest after the 1997 accident.  

The only VA opinion positive to the veteran's claim is found 
in the June 2003 VA examination report.  This opinion lacks 
probative value, however, as it was based on a flawed factual 
predicate; that is, that the 1997 work accident resulted from 
the fact that the veteran had a weakened back as he was not 
as agile in avoiding a "falling hog."  There is simply no 
medical evidence to support the proposition that the 1997 
accident was caused by a weakened back dating from service.  
In fact, the contemporaneous March 1997 private medical 
report shows that the veteran had been trying to pick-up a 
hog.  As a result, the Board will not accord significant 
probative value to this opinion. 

After a review of all the lay and medical evidence of record, 
the Board finds that a preponderance of the evidence 
demonstrates that all currently diagnosed neck disabilities, 
to include arthritis, were not present during service or for 
many years thereafter.  The question of whether any current 
neck disability is etiologically related to injury or disease 
in service is solely within the province of health care 
professionals who are qualified to enter a medical diagnosis 
or an opinion as to the relationship between a current 
disability and service.  See Espiritu at 494-95.  Therefore, 
the veteran's statements and testimony do not constitute 
probative nexus evidence.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  In short, the competent medical nexus 
evidence does not establish a connection between a current 
chronic neck disability and the veteran's service.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May 2001, January 2004, and April 
2005 as well as a statement of the case in August 1998 and 
several supplemental statements of the case to include in 
July 2003 and June 2005, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA, private, and Social 
Security Administration medical records have been obtained.  
The veteran also provided testimony at a March 2000 Travel 
Board hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was afforded 
VA examinations in December 2000, June 2003, and May 2005 to 
include opinions as to whether a current neck disability is 
related to service.  The VA examinations and opinions are 
adequate to fully and fairly evaluate the veteran's appeal.  
As an additional examination is unnecessary, the Board finds 
that the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in April 2005 prior to 
the transfer and recertification of the appellant's case to 
the Board after the February 2005 Board remand and the 
context of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, 
the instant claim was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant in 
June 2005.  The claimant, therefore, has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.

Entitlement to service connection for a neck disability is 
denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


